Citation Nr: 1527685	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-43 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals lumbosacral sprain.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1951 to March 1953 with subsequent service in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied reopening the Veteran's claim.  The Veteran filed a notice of disagreement in November 2011 and was provided with a statement of the case in September 2014 that reopened the Veteran's claim and decided it on the merits.  The Veteran perfected his appeal with a November 2014 VA Form 9.

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2013 to July 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in January 2003, the RO the Board denied entitlement to service connection for residuals lumbosacral sprain.

2.  Evidence submitted since the January 2003 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection residuals lumbosacral sprain and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied the Veteran's claim of entitlement to service connection for residuals lumbosacral sprain is final. 38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  Evidence received since the January 2003 rating decision is new and material and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claim of entitlement to service connection for residuals lumbosacral sprain, no discussion of the VA's duty to notify and assist is necessary for this matter.

New and Material Evidence

Under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

By way of history, the Veteran's claim was first denied in a June 1981 rating decision and the Veteran did not appeal that decision.  The claim was then denied in a November 1985 RO administrative decision.  The Veteran filed a notice of disagreement with that decision but did not perfect his appeal.  The claim was denied again in a January 1991 Board decision.    

In the January 2003 rating decision, the RO denied the Veteran's claim for residuals lumbosacral sprain.  The RO found that the evidence submitted did not provide any clinical association to the Veteran's military service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on February 4, 2003.  The Veteran filed a notice of disagreement in February 2003.  A statement of the case (SOC) was issued in January 2004.  However, the Veteran did not submit a timely VA Form 9.  As such, the January 2003 rating decision became final based on the evidence of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

The relevant evidence of record at the time of the January 2003 rating decision included the Veteran's service treatment records, military personnel records, VA treatment records, the Veteran's statements, and buddy statements.   

The Veteran submitted a claim to reopen in February 2011.  The relevant evidence received since the January 2003 rating decision includes VA treatment records dated February 2003 to July 2014, the Veteran's statements, and a September 2011 VA examination.  

The Board finds that some of the evidence received since the January 2003 rating decision is new and material.  Specifically, the Board notes that based on the new evidence associated with the Veteran's claims file, the RO obtained a VA examination in September 2011.  Accordingly, as new and material evidence to reopen the claim for service connection for residuals lumbosacral sprain has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.   


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals lumbosacral sprain; the appeal is granted to this limited extent.


REMAND

The Board notes a November 1979 report of medical history that shows the Veteran reported that he applied for Social Security Disability.  A November 1983 letter from the Social Security Administration shows that the Veteran's Social Security benefits had been refigured.  The Board thus finds that a remand is necessary to attempt to obtain the Veteran's Social Security Administration (SSA) records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should attempt to obtain copies of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


